Citation Nr: 1218906	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-32 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from April 1992 to September 1992 and again from May 2003 to April 2005.  The Veteran also served in the Utah National Guard from 1992 to 2003 and again from 2005 to 2007 with various periods of ACDUTRA.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The case was brought before the Board in April 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  


FINDING OF FACT

The Veteran's bipolar disorder clearly and unmistakably pre-existed service and clearly and unmistakably was not permanently aggravated beyond the natural progression of the disease by any incident of his military service.


CONCLUSION OF LAW

The criteria for service connection for bipolar disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VA's Duty to Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in January 2008.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran did not respond to numerous requests from VA to provide a release or records pertaining to treatment received from a private physician.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The Veteran was given appropriate VA examinations in May 2008 and August 2011.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claim.  

Service Connection

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran claims he was diagnosed with bipolar disorder in 1989 prior to enlisting in the military.  He was told not to reveal his condition upon entering in the military and, therefore, consistently checked "no" for any medical history of psychiatric illness on his military examination forms.  The Veteran claims his second period of active duty from 2003 to 2005, which included training for deployment to Iraq, put a considerable toll on his marriage and exacerbated his bipolar disorder.  His marriage began to dissolve, which further exacerbated his bipolar disorder.  Eventually he had to reveal his condition to the military, which led to him being pulled off the mission to Iraq and ultimately separated from the National Guard in 2007. 

The Veteran's service treatment records reflect "normal" examinations in January 1992, February 1998 and March 2003.  The Veteran's history of bipolar disorder is not noted until September 2004.  In 2005, the Veteran conceded he had been on Lithium for bipolar disorder.  2007 treatment records, moreover, note the Veteran's bipolar disorder is well controlled on Lithium, but preclude him "from performing duties in a worldwide field environment."  The medication that he required for his condition was noted to listed as a "non-deployable" medication.  For those reasons, the Veteran was discharged from the National Guard after 2007.  

After service, VA outpatient treatment records indicate the Veteran's bipolar disorder was first diagnosed in 1989.  Although records from 1989 are not in the claims file, physicians have referenced a 1989 suicide attempt where bipolar disorder was first diagnosed during a two-day hospitalization.  His long-standing lithium prescription is also well documented.

The Veteran claims he obtained his prescription medication privately for many years until his second period of active service.  At that time, he was placed on a military base in Utah training for deployment to Iraq and did not have easy access to private physicians.  During this time, he also had marital trouble leading up to his divorce in 2006.  He claims this was the first time his bipolar disorder symptoms were observable to his military peers and he felt he had no choice but to divulge his disorder to the military.

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption of soundness, however, attaches only where there has been an induction medical examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In this case, although the Veteran indicates he was told not to reveal his bipolar disorder on his military entrance forms, the fact remains the enlistment examiner found no significant defects.  Accordingly, the presumption of soundness attaches.  See 38 U.S.C.A. §§ 1111, 1137.

When no preexisting condition is noted upon entry into service, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.   Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increased was due to the natural progress of the preexisting condition.  Id. at 1096.  

In this case, the Board finds significant evidence to rebut the presumption of soundness with respect to bipolar disorder.  As indicated above, although the Veteran's enlistment examination did not diagnose the Veteran with bipolar disorder, he self-reported later to having a long-standing lithium prescription his bipolar disorder, which was diagnosed prior to service.  He explained to examiners that he had previously filled his prescriptions privately, but when put on active duty in 2003 and entered training for a mission to Iraq, he had no choice but to seek refills for his medication at the military base.  Service treatment records from 2004 to 2007 confirm a "history of" bipolar disorder.  

The Veteran was afforded a VA examination in May 2008 during which the examiner found that the record is consistent with the Veteran's self-reported medical history.  That is, there is nothing contradicting his contentions that he denied pre-existing bipolar disorder because he was able to obtain his medications privately until his second period of active duty.  The first mention of the Veteran's bipolar medication appears to be around the time of the Veteran's divorce (2006), which is consistent with the Veteran's claim that this is the first time his military peers noticed his hyperverbal behaviors and obsessive though processes.  For these reasons, the examiner concluded the Veteran's bipolar disorder was a pre-existing mental health condition and did not first appear during his military service.

Subsequent to the Board remand, the Veteran was most afforded a VA examination in August 2011 where the examiner summarized the Veteran's self-reported medical history as follows:  the Veteran suffered mood instability in the late 1980s due to his relationship with his wife; he entered a serious depression and attempted suicide in 1989, at which point he was diagnosed with bipolar disorder for the first time.  The examiner acknowledged the actual 1989 records are not in the claims folder, but the suicide attempt was mentioned by the Veteran to other physicians in the past.  The examiner further noted that the Veteran's reported history is consistent with the way bipolar disorder is often first discovered.  

The examiner also found it unlikely that the Veteran would have first been diagnosed with bipolar disorder in the military because service treatment records merely note the Veteran's history of bipolar disorder.  If the in-service records reflected the initial diagnosis, the records would more likely contain detailed examination notes, relevant history, and other indications of diagnostic testing.  None of this is present within the service treatment records.

The examiner also found significant the fact that no physician has disagreed with the long-standing diagnosis of bipolar disorder and, instead, has accepted the 1989 diagnosis as historical fact.  Based on these facts, the examiner concluded that the answer to the Board's question (inquiring of whether there is "clear and unmistakable" evidence that the Veteran's bipolar disorder preexisted service) is "most likely yes."   

The Veteran did not respond to two separate requests from VA that he provide either the records of authorization for VA to obtain those records.  VA was unsuccessful in obtaining records from the Veteran's 1989 suicide attempt, hospitalization and ultimate initial diagnosis of his bipolar disorder.  This string of events, however, is documented by physicians consistently through time.  The Veteran's own testimony is that he was advised to hide his bipolar disorder from the military, which he was successful in doing until his second period of active service.  At that time, he could no longer obtain his prescription medication privately.  He further indicates his marriage was dissolving making his bipolar behavior symptoms more obvious to others.  He further indicated that his wife may have been telling people about his bipolar disorder to he felt he needed to disclose it.  This is consistent with service treatment records, which show a history of bipolar disorder as early as September 2004 with noted prescriptions of lithium in 2007.  Both the May 2008 VA examiner and the August 2011 VA examiner found the evidence to show a pre-existing mental health condition.  

In short, neither the May 2008 nor the August 2011 VA examiners found it likely that the Veteran's bipolar disorder had its onset in service.  The August 2011 VA examiner further noted that if an initial diagnosis was made in the military, it would have been much better documented in the service treatment records.  In this case, the August 2011 VA examiner opined, a diagnosis following the 1989 suicide attempt makes more sense clinically.  The August 2011 VA examiner specifically opined that "most likely yes" the evidence shows clear and unmistakable evidence that the Veteran's bipolar disorder pre-existed his military service.

For these reasons, the Board finds that the Veteran's bipolar disorder clearly and unmistakably preexisted service.

The Board also finds that the bipolar disorder was clearly and unmistakably not aggravated by service.  Service treatment records indicate shortly after the Veteran admitted to his long history of bipolar disorder, a 2007 memo found the Veteran physically unable to be retained in the Reserves because his condition "precluded him from performing duties in a worldwide environment" because the medication prescribed for his condition was one that rendered him non-deployable.  

The Veteran claims the stress of training for his mission to Iraq caused undue stress on his marriage, which in turn exacerbated his bipolar disorder.  

The May 2008 VA examiner, however, found it more relevant that the Veteran was able to keep others from suspecting the seriousness of his illness during the many years of his active and reserves military service.  "It is likely that during the time of his growing marital conflict and later divorce (2005 through 2006), symptoms..." became more obvious to others.  The 2008 VA examiner noted, "the examiner can find no real evidence to support the claim that [the Veteran's] condition was exacerbated by his service in the National Guard."  The examiner did acknowledge, however, that the Veteran's marital problems and subsequent divorce from his wife may have exacerbated the Veteran's condition, but only temporarily.  As of the May 2008 VA examination, the examiner found no current symptoms of bipolar disorder.  The Veteran did suffer from some residuals of his bipolar disorder, rendering his Global Assessment Functioning (GAF) score of 50 for "moderate to serious" symptoms.  

The August 2011 VA examiner could find no evidence to resolve whether or not the Veteran's bipolar disorder was aggravated by service or any increase in disability was due to the natural progression of the disease.  It is noteworthy, however, that the examiner further opined that the current nature of the Veteran's bipolar disorder is "stable, controlled by medication."  Indeed, the examiner assigned a GAF score of 62 for some mild symptoms.  

VA outpatient treatment records from 2007 to 2010 further indicate the Veteran's bipolar disorder to be "in remission" or otherwise stable.  GAF scores within the treatment records are no lower than 55 for "moderate" symptoms.  Indeed, VA outpatient treatment records from June 2010 indicate the Veteran is off Lithium and is taking other lesser medications for control.  

While the treatment records and medical opinions alone may not be sufficient to meet the "clear and unmistakable" standard regarding the second prong of Wagner, in the aggregate, this evidence is more than sufficient to constitute clear and unmistakable evidence that the Veteran's pre-existing bipolar disorder was not aggravated during service beyond its natural progression.  The evidence shows that the Veteran's bipolar disorder was not aggravated beyond the natural progression of the disease; any increase the Veteran may have had in the military was temporary and transient, and did not cause a permanent worsening of his condition.

Again, the Veteran claims his bipolar symptoms were exacerbated in 2003 when he was activated and being trained for a mission to Iraq.  He also explains his marriage began to crumble leading to his divorce in 2006.  Due to his mission, he was no longer able to access his prescription medication from private physicians and was forced to reveal his bipolar disorder to the military.  Eventually, he was taken off the mission to Iraq because of his Lithium prescription and discharged from the National Guard in 2007.

Service treatment records do not make clear the severity of his bipolar disorder at the time his condition was revealed.  Even if the Board were to concede in-service exacerbation of the condition at this point of his military service, it is clear from subsequent medical records that the exacerbation was a temporary flare-up.  An April 2007 service treatment record noted the bipolar disorder was controlled on medication, that the Veteran's last manic episode had been 6 years prior and he had gone through a divorce in November 2006 with "no problems."  Both the 2008 and 2011 VA examiners emphasize the divorce as a more relevant stressor in the Veteran's life versus his military service.  Both the 2008 and 2011 VA examiners, moreover, note the Veteran's "current" bipolar symptoms to be stable and fully controlled with medication.  While the Veteran had difficulties coping with his divorce in 2006, both examiners note he is coping better now.  VA outpatient treatment records from 2007 to 2010 further describe the Veteran's bipolar disorder as "in remission."  As of June 2010, moreover, the Veteran was no longer on Lithium medication.  

Temporary or intermittent flare-ups are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The evidence here indicates the Veteran successfully hid his bipolar disorder while in the military from 1992 to 2003.  Thereafter, it is likely his symptoms worsened or otherwise became more obvious to peers forcing him to disclose his disorder.  There is no evidence, however, indicating the Veteran's bipolar disorder was permanently aggravated during his military service.  Rather, it is clear and unmistakable that currently the Veteran's bipolar disorder is described as "stable," "under control with medication," and in many treatment records described as "in remission."  Thus, any increases in symptoms the Veteran may have incurred during his military service are clearly and unmistakably temporary flare-ups and not a permanent worsening of the disorder.

For these reasons, the Board finds the medical evidence as a whole clearly and unmistakably shows the Veteran's bipolar disorder was not permanently aggravated beyond the natural progression of the disorder in service.  

The Board finds the examiners' opinions persuasive.  They are based on a thorough physical examination and a complete review of the claims folder.  Also compelling, no competent evidence has ever linked the Veteran's bipolar disorder to any incident of his military service or otherwise disagreed with the VA examiners' opinions.

The Board has considered the Veteran's testimony and other submitted statements.  The Veteran candidly concedes he was diagnosed with bipolar disorder in 1989, but was told to conceal his diagnosis during his military service.  The Board does not doubt the Veteran believes his military service exacerbated his condition, but rather the Board does not find his opinion probative as he lacks the medical training to offer an opinion with regard to aggravation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991).  For that reason, the Board finds the 2008 and 2011 VA examiners' opinions more probative.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

In short, the evidence outlined above indicates the Veteran's bipolar disorder both clearly and unmistakably pre-existed and was not aggravated by his military service.  The presumption of soundness is rebutted.  

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  Based on the totality of the evidence of record, including the service treatment records and the VA examination, the Board finds that the evidence clearly indicates that the Veteran's pre-existing bipolar disorder did not undergo any permanent worsening during service.  In addition, the evidence of record does not contain any competent medical opinion finding any such aggravation.  The lack of any evidence of current symptoms is itself evidence which also clearly indicates that the pre-existing disorder was not permanently aggravated by service. 

Therefore, the Board finds that the preponderance of the evidence is against the claim of service connection for bipolar disorder, on the basis of aggravation.  For that reason, the Board concludes the Veteran's claim must be denied.


ORDER

Entitlement to service connection for bipolar disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


